DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. Applicants argues on page 1 that Lee does not disclose islanded insulating patterns.  The Examiner respectfully disagrees.  While Fig. 2 only shows a portion of Fig.1, each sub-pixel region 10 is the same.  Below, Fig. 2 of Lee has been reproduced 3 times, side by side, to show an extended view along line I-I’ of Fig. 1.


    PNG
    media_image1.png
    237
    435
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    237
    435
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    237
    435
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    95
    466
    media_image2.png
    Greyscale


Below is an extended view along line I-I’ of Fig. 1 as compared to Applicant’s Fig. 5B

    PNG
    media_image2.png
    95
    466
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    421
    624
    media_image3.png
    Greyscale

In regards to claim 7, Lee as modifed by Heo, clearly disclose a plurality of first and second insulating patterns having different sizes.  The Examier takes the position the rejection is proper.
Examiner notes that the limitations of claim 2 have been incorporated into claim 1 but was not cancelled.  For the purpose of examination, the Examiner will still prosecute both claims accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-9 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (US 2017/0133444 A1) in view of HEO (US 2017/0317154 A1).
In regards to claim 1, Lee (Figs. 1, 2, 7-19 and associated text) discloses a plurality of pixels (items 10, 30, 40, 50), wherein each pixel of the pixels (items 10, 30, 40, 50) comprises: a thin film transistor (item 250); a first insulating pattern (item 270) positioned on the thin film transistor (item 250); a pixel electrode (item 290) positioned on the first insulating pattern (items 670, 270, 272); and a second insulating pattern (items 310, 710, 312) covering an edge of the pixel electrode (item 290), wherein the second insulating pattern (items 310, 710) covers a side face of the first insulating pattern (items 670, 270), wherein each of the first insulating pattern (items 670, 270, 272) and the second insulating pattern (items 310, 710, 312) is in a form of island, wherein first gaps (opening between sidewalls of items 670, 270 and 272) are between the first insulating patterns (items 670, 270, 272) of the plurality of pixels (items 10, 30, 40, 50) and second gaps (opening between sidewalls of items 310, 710 and 312) are between the second insulating patterns (items 310, 710, 312) of the plurality of pixels (items 10, 30, 40, 50), but does not specifically disclose wherein each of the first insulating pattern and the second insulating pattern is in a form of an island surrounded by a continuous space and spaced apart from other first insulating patterns and other second insulating patterns by the continuous space.
HEO (Figs. 17A-18 and associated text) discloses wherein each of the first insulating pattern (items 108, 208) and the second insulating pattern (items 150, 250) is in a form of an island surrounded by a continuous space (item 1800d, Fig. 18, paragraph 222) and spaced apart from other first insulating patterns (items 108, 208) and other second insulating patterns (items 150, 250) by the continuous space (item 1800d, Fig. 18, paragraph 222).
(paragraph 222).
	It would also have been obvious to modify the invention to include a first insulating pattern a second insulating patter both having an island shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 2, Lee (Figs. 1, 2, 7-19 and associated text) discloses wherein the second insulating pattern (items 310, 710) covers a side face of the first insulating pattern (items 670, 270).
In regards to claim 3, Lee (Figs. 1, 2, 7-19 and associated text) discloses wherein the first insulating pattern (items 670, 270) comprises a hole partially (hole where item 290 resides) exposing an electrode (items 210, 230, 290) of the thin film transistor (item 250).
In regards to claim 4, Lee (Figs. 1, 2, 7-19 and associated text) discloses wherein the second insulating pattern overlaps an edge of the hole (hole where item 290 resides).
In regards to claim 5, Lee (Figs. 1, 2, 7-19 and associated text) discloses wherein each of the pixels (items 10, 30, 40, 50) further comprises an insulating layer (item 192) positioned between a component (items 170 210, or 230) of the thin film transistor (item 250) and the first insulating pattern (items 670, 270, 272).
In regards to claim 6, Lee (Figs. 1, 2, 7-19 and associated text) discloses wherein the pixels (items 10, 30, 40, 50) comprise a first pixel and a second pixel (items 10, 30, 40, 50), and wherein the first gap (opening between sidewalls of items 670, 270 and 272) between the first insulating pattern (items 670, 270, 272) of the first pixel (items 10, 30, 40, 50) and the first insulating pattern (items 670, 270, 272) of the second pixel (items 10, 30, 40, 50) is greater than the second gap (opening between sidewalls of items 310, 710 and 312) between the second insulating pattern (items 310, 710, 312) of the first pixel (items 10, 30, 40, 50) and the second insulating pattern (items 310, 710, 312) of the second pixel (items 10, 30, 40, 50).
In regards to claim 7, Lee (Figs. 1, 2, 7-19 and associated text) discloses thin film transistors (item 250); a first insulating layer (items 670, 270, 272) on the thin film transistors (item 250); pixel electrodes (item 290) on the first insulating layer (items 670, 270, 272); and a second insulating layer (items 310, 710, 312) covering edges of the pixel electrodes (item 290), wherein the first insulating layer (items 670, 270, 272) comprises a plurality of first insulating patterns (items 670, 270, 272) having different sizes, and/or the second insulating layer (items 310, 710, 312) comprises a plurality of second insulating patterns (items 310, 710, 312) having different sizes (paragraph 75), and wherein first gaps (opening between sidewalls of items 670, 270 and 272) are between the first insulating patterns of the first insulating layer (items 670, 270, 272) and second gaps (opening between sidewalls of items 310, 710 and 312) are between the second insulating patterns (items 310, 710, 312)  of the second insulating layer (items 310, 710, 312), but does not specifically disclose wherein the first insulating pattern and the second insulating patterns is in a form of islands.
(Figs. 17A-18 and associated text) discloses wherein each of the first insulating pattern (items 108, 208) and the second insulating pattern (items 150, 250) is in a form of an island surrounded by a continuous space (item 1800d, Fig. 18, paragraph 222) and spaced apart from other first insulating patterns (items 108, 208) and other second insulating patterns (items 150, 250) by the continuous space (item 1800d, Fig. 18, paragraph 222).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lee with the teachings of HEO for the purpose of separation of the organic light-emitting layer between pixels/sub-pixels (paragraph 222).
	It would also have been obvious to modify the invention to include a first insulating pattern a second insulating patter both having an island shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 8, Lee (Figs. 1, 2, 7-19 and associated text) discloses wherein the first gaps (opening between sidewalls of items 670, 270 and 272) between the first insulating patterns (items 670, 270, 272) are greater than the second gaps (opening between sidewalls of items 310, 710 and 312) between the second insulating patterns (items 310, 710, 312).
In regards to claim 9, Lee (Figs. 1, 2, 7-19 and associated text) discloses wherein the number of the first insulating patterns (items 670, 270, 272) of the first insulating layer (items 670, 270, 272) is the same as the number of the second insulating patterns (items 310, 710, 312) of the second insulating layer (items 310, 710, 312).
In regards to claim 11, Lee (Figs. 1, 2, 7-19 and associated text) discloses wherein each of some of the plurality of first insulating patterns (items 670, 270, 272) is shared by at least two pixels (items 10, 30, 40, 50) and each of some of the plurality of second insulating patterns (items 310, 710, 312) is shared by at least two pixels (items 10, 30, 40, 50).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 11, 2021